Citation Nr: 1000084	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Martinez, CA

THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Rideout Memorial Hospital on May 17, 
2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs' (VA) Northern California Health Care System (NCHCS).  
He perfected a timely appeal to that decision.  

The appeal is REMANDED to the MAS via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  After 
careful review of the MAS file and the regular claims file, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to notify the 
Veteran of the information necessary to substantiate his 
claim as well as the applicable laws.  

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility in May 
2005.  The Veteran asserts that he had injured his right hand 
several days prior to the admission; however, on May 17, 
2005, his right hand developed severe swelling and he was 
experiencing blackouts.  The Veteran notes that one of his 
service-connected disabilities is diabetes, which caused the 
infection in his right hand to develop at a quicker pace than 
normal.  The Veteran maintains that, as a result of the 
blackouts and blurred vision, he was unable to drive the 45 
miles from Yuba City to the VAMC in Sacramento.  The Veteran 
further maintains that his local doctor advised him to seek 
care immediately at the closest emergency room.  

Under 38 U.S.C.A. § 1728, in order to be entitled to payment 
or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) the care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and (b) the services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) no VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In a December 2005 statement of the case (SOC), the MAS 
denied the claim findings that treatment rendered to the 
Veteran at Rideout Memorial Hospital was not an emergency and 
that VA facilities were available.  However, the neither the 
Veteran's MAS file nor claims folder contains any 
documentation from which such a determination can be reached.  
In addition, while the SOC indicates that the services 
provided were not provided in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, no rationale was provided for this assertion.  In 
particular, the Board notes that VA never obtained the 
medical records from Rideout Memorial Hospital or from the 
Veteran's private physician, Dr. Ammar.  These medical 
records are necessary to determine whether a medical 
emergency was present at the time the Veteran sought 
treatment on May 17, 2005.  

Furthermore, while the statement of the case (SOC) references 
a September 2005 review of the case by an "Authorizing 
Clinician," documentation of such review is not contained in 
either the claims folder or MAS file. On remand, the MAS 
should attempt to locate any documentation related to this 
review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  

The Board also finds that a VA medical opinion is necessary 
to determine whether the care provided on May 17, 2005, at 
Rideout Memorial Hospital was for an emergent condition and 
whether a VA facility was feasibly available.  

In his substantive appeal, dated in February 2006, the 
Veteran indicated that he had attached a letter from his 
private doctor, Dr. Ammar, which would demonstrate the 
emergent nature of his condition on May 17, 2005, and prove 
that local emergency treatment was the only option available 
to him on that date.  However, the evidence of record does 
not include any statement from Dr. Ammar and the record does 
not indicate that any such statement was requested; 
consequently, the Veteran's contention that he was advised to 
go to the private hospital cannot be verified.  On remand, 
the MAS should attempt to obtain relevant treatment records 
from Dr. Ammar concerning treatment for the Veteran's right 
hand condition in May 2005.  

The Board finds that the Veteran has not been sent a letter 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Such letter should therefore be sent to the veteran 
while this appeal is on remand; it should furnish VCAA notice 
as specified in 38 U.S.C.A. § 5103(a) and (b), including the 
criteria under 38 U.S.C.A. §§ 1725 and 1728 for reimbursement 
of his private medical expenses.  

Finally, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008.  See 
38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/ VANCHCS for 
the following:

1.  The VANCHCS should send a letter to 
the Veteran and his representative that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter must: 
(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. §§ 1725, and 1728 
(to include the changes made to those 
provisions effective October 10, 2008; 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide.  

This letter should also specifically 
inform the Veteran to submit any 
pertinent records in his possession from 
Dr. Ammar and/or Rideout Memorial 
Hospital.  

2.  The MAS should, after securing the 
necessary release(s), obtain all 
pertinent treatment records from Dr. 
Ammar pertaining to the Veteran's right 
hand condition in May 2005 as well as 
pertinent treatment records from Rideout 
Memorial Hospital from May 17, 2005.  All 
such records obtained must be associated 
with the MAS file.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the MAS file should contain 
documentation of the attempts made.  The 
Veteran and his representative, if any, 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.  

3.  The MAS should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the Veteran's home, and 
associate that information with the 
claims folder.  In particular, the 
VANCHCS should ascertain the distance 
between the nearest VA facility and the 
Veteran's home, the distance between 
Rideout Memorial Hospital and the 
Veteran's home, and the distance between 
the nearest VA medical facility and 
Rideout Memorial Hospital.  Any 
information obtain should be fully 
documented in the claims folder.  

4.  The MAS should attempt to associate 
any documentation pertaining to the 
September 13, 2005, review of the 
Veteran's case by an "Authorizing 
Clinician" to including any opinions 
proffered by the clinician.  If the MAS 
is unable to locate or associate the 
requested documentation with the MAS 
file, all efforts to locate the 
information should be set forth in 
writing and associated with the file.  
Furthermore, the Veteran should be 
informed of any failure to obtain the 
requested information pursuant to 
38 C.F.R. § 3.159(e).

5.  Thereafter, the Veteran's claims 
folder and MAS file should be sent to an 
appropriate VA health care provider who, 
after reviewing the record in its 
entirety, should address the following: 

a)  whether any of the medical 
services of May 17, 2005, were 
rendered within the context of a 
medical emergency of such a nature 
that delay would have been hazardous 
to the life or health of the 
veteran; 

b)  if a medical emergency is found 
to exist, based on the Veteran's 
symptomatology, would it have been 
feasible on May 17, 2005, to seek 
treatment at the nearest VA 
facility.  

The opining health care provider should 
include a thorough explanation of all 
opinions rendered without resorting to 
speculation, resolving all conflicting 
medical evidence in the record.  

6.  The MAS should thereafter 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided on May 17, 
2005.  If the decision remains adverse to 
the appellant, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this REMAND, the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the Veteran until he is notified.  The purposes 
of this REMAND are to further develop the record and to 
accord the Veteran due process of law.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


